Exhibit 10.23
 
SUSPECT DETECTION SYSTEMS, INC.
INDEMNIFICATION AGREEMENT
with
GIL BOOSIDAN


THIS INDEMNIFICATION AGREEMENT (the “Indemnification Agreement”) made as of July
29, 2011 by and between GIL BOOSIDAN, an individual with a mailing address of
3333 Henry Hudson Pkwy, Bronx, New York 10463 (“Mr. Boosidan”)., and SUSPECT
DETECTION SYSTEMS, INC., a Delaware corporation having an office located at 150
West 56th Street, Suite 4005, New York, New York (“SDS”).


W I T N E S S E T H:


WHEREAS, SDSS wishes to indemnify and to hold Mr. Krill harmless against losses,
liabilities, and damages to the greatest extent permitted by the laws of the
State of Delaware in connection with the business of SDSS and on account of his
serving as the Chairman of the Board of Directors of SDSS and his otherwise
performing services for and providing assistance to SDSS and its subsidiaries


WHEREAS, Mr. Krill wishes SDSS to indemnify and to hold him harmless against
losses, liabilities, and damages to the greatest extent permitted by the laws of
the State of Delaware in connection with the business of SDSS and on account of
his serving as the Chairman of the Board of Directors of SDSS and his otherwise
performing services for and providing assistance to SDSS and its subsidiaries:


NOW, THEREFORE, in consideration of the foregoing and the representations and
agreements below, the parties agree as follows:


1.           Indemnification.  To the greatest extent permitted by the laws of
the State of Delaware, SDSS shall indemnify and hold Mr. Boosidan harmless for
all costs, losses, liabilities, and damages paid or incurred by Mr. find,
including reasonable attorney fees and expenses, in connection with the business
of SDSS and on account of Mr. Boosidan serving as the Chairman of the Board of
Directors of SDSS or otherwise performing services for and providing assistance
to SDSS and its subsidiaries.  In the event an action or proceeding is brought
against Mr. Boosidan, whether at law or in equity or in arbitration, in
connection with the business of SDSS or on account of his serving as the
Chairman of the Board of Directors of SDSS or his otherwise performing services
for and providing assistance to SDSS and its subsidiaries, Mr. Boosidan shall
promptly give notice of such lawsuit or proceeding to SDSS and SDSS shall have
the right, but not the obligation, to retain legal counsel to represent Mr.
Boosidan in such action or proceeding.  Mr. Boosidan shall cooperate fully in
his defense of such action or proceeding, in settling or seeking to settle such
action or proceeding, and in seeking to vacate, reverse or modify any judgment
which may be entered against him in such action or proceeding, whether at the
trial or appellate level.


 
 

--------------------------------------------------------------------------------

 
 
2.           Scope of Indemnification.  To the greatest extent permitted by the
laws of the State of Delaware, the indemnification provided herein shall include
and extend to any services or assistance Mr. Boosidan performed for or provided
to Suspect Detection Systems, Ltd., a wholly owned subsisidary of SDSS having
offices located at 121 Habsor Street, Shoham 60850, Israel, and shall cover the
period of time from the first date when Mr. Boosidan provided services to SDSS
or its subsidiaries until the last date when Mr. Boosidan performs services for
SDSS or its subsidiaries.


3.           Representations and Warranties SDSS.  SDSS represents and warrants
to Mr. Boosidan as follows, all of which representations and warranties are true
and correct as of the date of this Indemnification Agreement and all of which
shall survive the execution and delivery of this Indemnification Agreement:


3.1.           SDSS has the full power and authority to execute and deliver this
Indemnification Agreement and to enter into the transactions contemplated
herein; this Indemnification Agreement has been duly executed and delivered and
is a valid, legal, and binding obligation of SDSS enforceable in accordance with
its terms; and the execution and delivery of this Indemnification Agreement and
the performance by SDSS of the transactions contemplated by this Indemnification
Agreement do not and will not conflict with or result in any breach, or cause a
default under, any provisions of any agreement (whether oral or written) or
instrument by which SDSS is bound or subject.


3.2.           SDSS is duly organized, validly existing, and in good standing
under the laws of the State of Delaware and has all requisite corporate power
and authority and is entitled to carry on its business as now and previously
conducted.


4.           Further Assurances.  SDSS and Mr. Boosidan agree to execute and
deliver any and all other agreements, instruments or documents which may be
necessary or appropriate to effectuate or evidence the transactions contemplated
by this Indemnification Agreement.


5.           Headings.  The headings contained in this Indemnification Agreement
are for convenience of reference only and are not to be considered in connection
with the interpretation or construction of this Indemnification Agreement.


6.           Entire Agreement.  This Indemnification Agreement contains the
entire agreement of the parties and may not be amended except in writing signed
by the parties hereto.


7.           Binding Effect.  This Indemnification Agreement shall be binding
upon and inure to the benefit of the successors, heirs, executors, and legal
representatives of the respective parties hereto.


8.           Choice of Law.  This Indemnification Agreement shall be construed
in accordance with and shall be governed by the laws of the State of New York
applicable in the case of agreements to be performed entirely within the State
of New York, exclusive of any choice of law principles the application of which
would result in the application of the laws of a different jurisdiction.  Mr.
Boosidan expressly agrees to submit to the jurisdiction of the United States
District Court for the Southern District of New York or the courts of the State
of New York and that proper venue shall be had in New York County, New York
regarding any and all disputes arising under this Indemnification Agreement.


9.           Execution in Counterparts.  This Indemnification Agreement may be
executed in identical counterparts, each of which shall be deemed an original
and all of which when taken together shall constitute but one agreement.


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement by its duly authorized representative and in his individual capacity
as of the date set forth above.


SUSPECT DETECTION SYSTEMS, INC.
 
/s/ Yoav Krill
By:  Yoav Krill


 
/s/ Gil Boosidan
Gil Boosidan, Chief Executive Officer
 

--------------------------------------------------------------------------------